DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The response filed on April 28, 2021 is acknowledged.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on January 29, 2021 is acknowledged. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-12 and 18-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites “a piercing portion configured and arranged to pierce an irrigation hose having a first side, a second side, a first end, and a second end forming a generally rectangular shaped portion” in lines 2-3.  The Specification fails to disclose an irrigation hose having a first side, a second side, a first end, and a second end forming a generally rectangular shaped portion.  The claim further recites “an inlet with an inlet aperture formed by the first side, the second side, the first end, and the second end” in lines 10-11.  The Specification fails to disclose the inlet aperture of the barb being formed by the first side, the second side, the first end, and the second end of the irrigation hose.
Claim 8 recites “a piercing portion configured and arranged to pierce an irrigation hose having a first side, a second side, a first end, and a second end forming a generally rectangular shaped portion” in lines 2-3.  The Specification fails to disclose an irrigation hose having a first side, a second side, a first end, and a second end forming a generally rectangular shaped portion.  The claim further recites “an inlet with an inlet aperture formed by the first side, the second side, the first end, and the second end” in lines 8-9.  The Specification fails to disclose the inlet aperture of the barb being formed by the first side, the second side, the first end, and the second end of the irrigation hose.
Claims 1-4, 6-12 and 18-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 1, the format and grammar renders the claim indefinite.  The claim recites “the first end includes a first taper, a second taper forms a generally cone shaped portion between the first end and a bottom of the piercing portion, and a third taper extends along the first side and the second side from the first end to the second end between the first taper and the second taper, the first, second, and third tapers forming an angled tip at a distal end, the first, second, and third tapers having different angles.”  It is uncertain whether the following three phrases should be treated as separate clauses: (1) the first end includes a first taper; (2) a second taper forms a generally cone shaped portion between the first end and a bottom of the piercing portion; and (3) a third taper extends along the first side and the second side from the first end to the second end between the first taper and the second taper.  The terms “forms” and “extends” appears to suggest the three phrases should be treated as separate and distinct clauses.  If so, the placement of the term “and” preceding “a third taper” is improper because two addition clauses follow the third clause.  The term “and” preceding “a third taper” indicates that the three phrases should be treated together, i.e., “the first end includes a first taper, a second taper…, and a third taper…”  If so, the terms “forms” and “extends” are grammatically incorrect.
Claim 1 recites “a third taper extends along the first side and the second side from the first end to the second end between the first taper and the second taper” in lines 6-7.  The Specification discloses, on page 3, lines 23-25, a third taper 111 tapering along the first side 104a and the second side 104b from the first end 104c to the second end 104d.  Figures 1 and 2 show 
Claim 8 recites “a third taper extends along the first side and the second side from the first end to the second end” in lines 6-7.  The Specification discloses, on page 3, lines 23-25, a third taper 111 tapering along the first side 104a and the second side 104b from the first end 104c to the second end 104d.  Figures 1 and 2 show the third taper 111 and the first side 104a as the same element.  It is uncertain whether the third taper is a double inclusion of the first and second sides.

Claim Rejections - 35 USC § 102
Claim(s) 1, 6, 8, 10, 11 and 18-23 (as best understood) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atkinson et al. (4,190,206). 
Regarding claims 1, 6, 18 and 19, Atkinson et al. disclose an irrigation emission device barb comprising:
a piercing portion configured and arranged to pierce an irrigation hose (figure 9 shows the barb after piercing the irrigation hose) having a first side, a second side, a first end and a second end forming a generally rectangular shape portion (portion having inlet 16 is generally rectangular as shown in figure 3) (see below and figure 3), the first end includes a first taper, a second taper 14 forms a generally cone shaped portion between the first end and a bottom of the piercing portion, and a third taper extends along the first side and the second side from the first end to the second end between the first taper and the second taper, the first, second, and third tapers forming an angled tip at a distal end, the first, second, and third tapers having different angles; and



    PNG
    media_image1.png
    563
    470
    media_image1.png
    Greyscale


Regarding claims 8, 10, 11 and 20-23, Atkinson et al. disclose an irrigation emission device barb comprising:
a piercing portion configured and arranged to pierce an irrigation hose (figure 9 shows the barb after piercing the irrigation hose) having a first side, a second side, a first end and 
an inlet 16 with an inlet aperture formed by the first side, the second side, the first end, and the second end;
a bottom portion 34, a first side ledge extending from a bottom of the first side and a second side ledge extending from a bottom of the second side to connect the piercing portion to the bottom portion;
a neck (neck of cap 40) interconnecting the bottom portion and an external portion 46.


    PNG
    media_image2.png
    595
    528
    media_image2.png
    Greyscale


Response to Arguments
Applicant's arguments filed April 28, 2021 have been fully considered but they are not persuasive.  
Applicant argues that Atkinson is not configured and arranged to pierce an irrigation hose.  Atkinson’s structure and shape is capable of piercing an irrigation hose that is made of a softer material.
Applicant argues that the first and second tapers of Atkinson appear to be the same.  Applicant’s amended claims require a different reading of Atkinson.  Applicant’s argument is moot.  Even so, the previously identified first and second tapers are arranged as mirror images.  One has a negative angle as compared to that of the other.
Applicant argues that none of the tapers identified forms a generally cone shaped portion.  Newly identified second taper 14 is a “generally” cone shaped portion.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905.  The examiner can normally be reached on M-F 7:30-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK